        Case 1:21-cr-00028-APM Document 148-1 Filed 04/09/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     April 9, 2021

David Fischer
Counsel for Thomas Caldwell                          Peter Cooper
fischerandputzi@hotmail.com                          Counsel for Laura Steele
                                                     pcooper_petercooperlaw.com
Michelle Peterson
Counsel for Jessica Watkins                          David A. Wilson
Shelli_Peterson@fd.org                               Counsel for Kelly and Connie Meggs
                                                     david@dwilsonlaw.com
Carmen Hernandez
Counsel for Donovan Crowl                            Nina Ginsburg and Jeffrey Zimmerman
chernan7_aol.com                                     Counsel for Kenneth Harrelson
                                                     nginsberg_dimuro.com
Joh Machado                                          zimpacer@gmail.com
Counsel for Sandra Parker
johnlmachado_gmail.com                               Jennifer Wicks
                                                     Counsel for Roberto Minuta
Stephen Brennwald                                    jenifer@blindjusticedc.org
Counsel for Bennie Parker
SFBrennwald_cs.com                                   Joni Robin and Chris Leibig
                                                     Counsel for Joshua James
Robert Foley and Desiree Wilson                      joni_jonirobinlaw.com
Counsel for Graydon Young                            chris@chrisleibiglaw.com
dwilson@robertfoleylaw.com>;
Bob@robertfoleylaw.com

       Re:      United States v. Thomas Caldwell, et al.
                Case No. 21-cr-028 (APM)

Dear Counsel:

        This letter is intended to memorialize additional discovery materials that we are providing
to you today:
         Case 1:21-cr-00028-APM Document 148-1 Filed 04/09/21 Page 2 of 2




                First, we have added a folder called “Discovery Production 2 – 4-9-21” to the
         USAfx discovery box to which you already have been granted access. This production
         contains roughly 1,600 files consisting mostly of subpoena returns. We are attaching a
         copy of a log that lists out all of the files included in the Relativity production.

                 Second, we have created a separate USAfx folder labeled “Highly Sensitive
         Discovery Materials - U.S. v. Caldwell, et al.” We will provide any materials that we are
         designating as “Highly Sensitive,” under the terms of the Court’s Protective Order (see
         ECF No. 123) through this USAfx folder (unless the files are too large, in which case we
         will provide them to you on a disc or external drive that is also labeled “Highly Sensitive”).
         Currently, we have placed the following types of files into this folder:
                  Some of the U.S. Capitol surveillance video footage obtained to date;1
                  Damage estimates from the U.S. Capitol;
                  Defendants’ complete, not-yet-scoped cell phone search warrant returns; and
                  Defendants’ financial records.

       We will forward additional discovery as it becomes available. If you have any questions
or concerns about these discovery materials, please feel free to contact us.

                                                      Sincerely,

                                                      CHANNING D. PHILLIPS
                                                      Acting United States Attorney

                                             By:      _______________________________________
                                                      Kathryn L. Rakoczy
                                                      D.C. Bar No. 994559
                                                      Ahmed M. Baset
                                                      Troy A. Edwards, Jr.
                                                      Louis A. Manzo
                                                      Jeffrey S. Nestler
                                                      Assistant United States Attorneys

                                                      /s/ Alexandra Hughes
                                                      Alexandra Hughes
                                                      Justin Sher
                                                      Trial Attorneys
                                                      National Security Division
                                                      United States Department of Justice
                                                      950 Pennsylvania Avenue, N.W.
                                                      Washington, D.C. 20004

         1
           We are waiting to receive official versions of some additional relevant video, which we will make available
to as soon as we obtain it. We will e-mail you when we add videos to this folder.
                                                          2
